                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION



RJ CONTROL CONSULTANTS, INC., and
PAUL E. ROGERS,

      Plaintiffs,

v.                                                                    Case No. 16-10728

MUTLTIJECT, LLC.,                                                   HON. AVERN COHN
RSW TECHNOLOGIES, LLC, and
JACK ELDER,

     Defendants.
_________________________________/

                         MEMORANDUM AND ORDER
          GRANTING DEFENDANTS’ MOTIONS FOR SUMMARY JUDGMENT
                      ON COUNTS I AND II (Docs. 45, 46)
                                   AND
             DISMISSING STATE LAW CLAIMS WITHOUT PREJUDICE
                                   AND
          DENYING PLAINTIFFS’ MOTION TO COMPEL AS MOOT (Doc. 54)1

                                     I. Introduction

      This is a business dispute which soured a friendship. Plaintiffs RJ Control

Consultants, Inc. (RJ Control) and its principal, Paul E. Rogers (Rogers) are suing

defendants Multiject LLC (Multiject), and its principal, Jake Elder (Elder) and RSW

Technologies, LLC (RSW) making claims under state and federal law. Specifically, the

amended complaint claims:




      1
        Although originally scheduled for hearing, upon review of the parties’ papers, the
Court deems these matters appropriate for decision without oral argument. See Fed. R.
Civ. P. 78(b); E.D. Mich. LR 7.1(f)(2).
       Count I       copyright infringement (all defendants)

       Count II      violation of the Lanham Act (all defendants)

       Count III     violation of Michigan Consumer Protection Act (all defendants)

       Count IV      breach of contract (Multiject)

       Count V       unjust enrichment (Multiject)

       Count VI      unjust enrichment (RSW)

       Count VII     conversion (all defendants)

       Count VIII    tortious interference with contract/business expectancy (all
                     defendants)

Jurisdiction is based on federal question as claimed in Counts I and II.

       Before the Court are the following motions:

              RSW Technologies, LLC’s Motion for Summary Judgment (Doc. 45)

              Multiject and Jack Elder’s Motion for Summary Judgment (Doc. 46)

              RJ Control and Paul Rogers’ Motion to Compel (Doc. 54)

       As will be explained, the federal claims for copyright infringement and violation of

the Lanham Act are not sustainable. Accordingly, defendants’ motions for summary

judgment will be granted as to the federal claims. The Court will dismiss the state law

claims without prejudice and deny the motion to compel as moot. This dispute belongs,

if anywhere, in state court.

                                     II. Background

       The relevant facts as gleaned from the record follow.2


       2
       The parties did not comply with the Court’s motion practice guidelines for
motions for summary judgment. However, the record is sufficiently developed so as to
enable a decision on the federal claims.

                                             2
       In 1987, Rogers formed RJ Control, a Michigan company located in Rochester

Hills which provides industrial automation design, installation, and maintenance

services. Rogers is the sole shareholder of RJ Control.

       In 2000 or 2001, Elder and Rogers met through attendance at the same church

and became friends. At that time, Elder was a principal at a company called Innatech,

which was in the injection mold business. Rogers worked on some projects for Innatech

but was later let go as a contractor apparently because his prices were too high.

Innatech later dissolved.

       In 2003, Elder formed Multiject, a Michigan company also located in Rochester

Hills and engaged in the injection mold business. Multiject was working on a rotary

turnable table mechanism created by injection molding. Elder and Rogers worked

together on the injection molding machines with Rogers focusing on the control system

(box) for the rotary turntable.

       In 2005, Rogers developed a control system for Multiject.

       From 2008 to 2012, RJ Control constructed control systems for Multiject based

on Roger’s original design. RJ supplied Multiject with control systems during this time

and invoiced Multiject which appear to have been paid without incident.

       In 2013, Multiject ordered five control systems. In filling this order, RJ Control

updated the system and created modified designs. During this time, RJ Control created

what became known as “Design 3” which consists of technical drawings of the control

system and code. The parties dispute the invoicing for these systems. RJ Controls

says that Multiject owes it $59,000. Multiject says RJ Controls was charging too much

and violating prior agreed on payment terms.

                                             3
       In January 2014, Multiject asked RJ Control for nine more control systems.

While RJ Control was preparing the order, Elder asked for the design information, i.e.

Design 3. In March of 2014, RJ Controls and Rogers gave Multiject Design 3. At this

time, the parties relationship was strained over the disagreement in payment

obligations.

       Multiject then sent Design 3 to RSW. RSW is an Ohio company hired by

Multiject to make control systems. RSW used Design 3 and developed additional

software to furnish control systems to Multiject at lower prices than RJ Control. Elder

then informed Rogers that Multiject would be using another company, RSW, to produce

the control systems.

       The friendship between Elder and Rogers ended.

       Two years later, on February 17, 2016, Rogers obtained a copyright registration

for Design 3. A few weeks after obtaining the copyright, on March 1, 2016, RJ Controls

sued Multiject, Elder and RSW in this court asserting the state and federal claims set

forth above. Essentially, RJ Control and Rogers say that defendants improperly used

its copyrighted Design 3 to make control systems and Multiject still owes RJ Controls

money for control systems.

       RJ Control later sought leave to amend the complaint to add Rogers as a plaintiff

because the copyright is registered to Rogers, not RJ Control. The Court granted the

motion. (Doc. 32).

       The parties then engaged in discovery after which defendants filed the instant

summary judgment motions. As noted above, RJ Control and Rogers have filed a

motion to compel, seeking discovery responses from Multiject.

                                            4
                                  III. Summary Judgment

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A moving party may meet that burden “by

‘showing’ – that is, pointing out to the district court -- that there is an absence of

evidence to support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S.

317, 325 (1986). Rule 56 expressly provides that:

       A party asserting that a fact cannot be or is genuinely disputed must
       support the assertion by:

       (A) citing to particular parts of materials in the record, including
       depositions, documents, electronically stored information, affidavits or
       declarations, stipulations (including those made for purposes of the motion
       only), admissions, interrogatory answers, or other materials; or

       (B) showing that the materials cited do not establish the absence or
       presence of a genuine dispute, or that an adverse party cannot produce
       admissible evidence to support the fact.

Fed. R. Civ. P. 56(c)(1). The revised Rule also provides the consequences of failing to

properly support or address a fact:

       If a party fails to properly support an assertion of fact or fails to properly
       address another party’s assertion of fact as required by Rule 56(c), the
       court may:

       (1) give an opportunity to properly support or address the fact;

       (2) consider the fact undisputed for purposes of the motion;

       (3) grant summary judgment if the motion and supporting materials –
       including the facts considered undisputed – show that the movant is
       entitled to it; or

       (4) issue any other appropriate order.

Fed. R. Civ. P. 56(e). “The court need consider only the cited materials, but it may

                                               5
consider other materials in the record.” Fed. R. Civ. P. 56(c)(3).

       When the moving party has met its burden under Rule 56, “its opponent must do

more than simply show that there is some metaphysical doubt as to the material facts.”

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986). Ultimately

a district court must determine whether the record as a whole presents a genuine issue

of material fact, id. at 587, drawing “all justifiable inferences in the light most favorable

to the non-moving party,” Hager v. Pike County Bd. Of Educ., 286 F.3d 366, 370 (6th

Cir. 2002).

                                         IV. Analysis


       Because this case is in federal court based solely on the inclusion of the

copyright and Lanham Act claims, the Court will therefore first address whether

defendants are entitled to summary judgment on these claims.

                                 A. Copyright Infringement

       The issue is whether use of the copyrighted information known as “Design 3" to

manufacture control systems is an act of copyright infringement. The Court will

assume, as RJ Control and Rogers contend, that defendants copied “Design 3" and

RSW used it to make control systems for Multiject. Defendants contend that

manufacture of the control systems is not actionable copyright infringement. RJ Control

and Rogers argue that fabricating a device depicted in a drawing or other copyrighted

material is copyright infringement where the fabrication is achieved through unlawful

copying or making an unlawful derivative of the copyrighted material. Defendants have

the better view.

                                               6
       “The elements of a copyright-infringement claim are (1) ownership of the

copyright by the plaintiff and (2) copying by the defendant.” Blackwell Publ’g, Inc. et al.

v. Excel Research Group, LLC et al., 661 F. Supp. 2d 786, 790 U.S.P.Q.2d 1743 (E.D.

Mich. 2009) citing Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361

(1991) and Zomba Enterprises, Inc. v. Panorama Records, Inc., 491 F.3d 574, 581 (6th

Cir. 2007).

       A plaintiff must establish that a defendant engaged in an activity which is one of

the six exclusive rights reserved to the copyright owner in 17 U.S.C. §106. Because of

the nature of the copyrighted works in this case – computer programs and technical

drawings - only three of the exclusive rights reserved to the copyright owner can come

into play in this case, namely, the rights:

       “(1) to reproduce the copyrighted work in copies or phonorecords;


       (2) to prepare derivative works based upon the copyrighted work; and


       (3) to distribute copies or phonorecords of the copyrighted work to the public by
       sale or other transfer of ownership, or by rental, lease, or lending…”


17 U.S.C. § 106.


       The scope of copyright protection is limited. It does not extend “to any idea,

procedure, process, system, method of operation, concept, principle, or discovery,

regardless of the form in which it is described, explained, illustrated, or embodied in

such work.” 17 U.S.C. § 102(b). “Unlike a patent, a copyright gives no exclusive right to

the art disclosed; protection is given only to the expression of the idea—not the idea


                                              7
itself.” Mazer v. Stein, 347 U.S. 201, 217 (1954); see also Baker v. Selden, 101 U.S.

99, 101-02 (1879) (finding that a book describing a bookkeeping system is worthy of

copyright protection, but the underlying method described is not).

       Here, it is clear that Design 3 are works protected by 17 U.S.C. § 102(a)(5).

Under 17 U.S.C. § 106, the copyright owner (Rogers) has the exclusive right to

“reproduce,” “prepare derivative works,” “distribute copies,” and “display” the

copyrighted work. However, “use” rights are governed by the Patent Act, 35 U.S.C. §

271. See, e.g., Nimmer § 2.18[A] (“Where the owner of a patent obtains the right to

exclude others from using the invention, the rights granted to a copyright owner under

Section 106 of the Copyright Act do not include the right to prevent others from using

the copyrighted work.”) (quotation omitted).

       Moreover, 17 U.S.C. § 102(b) provides: “In no case does copyright protection for

an original work of authorship extend to any idea, procedure, process, system, method

of operation, concept, principle, or discovery, regardless of the form in which it is

described, explained, illustrated, or embodied in such a work.” 17 U.S.C. § 113(b)

further limits such copyright protection and provides “[t]his title does not afford, to the

owner of copyright in a work that portrays a useful article as such, any greater or lesser

rights with respect to the making, distribution, or display of the useful article so

portrayed than those afforded to such works under the law.”

       In Niemi v. American Axle Mfg. & Holding Co., 2006 WL 2077590 (E.D. Mich.

July 24, 2006) another judge in this district considered a similar question, i.e. whether

the use of copyrighted technical drawings to manufacture a machine constitutes


                                               8
copyright infringement. The district court held that it was not. After noting the statutory

limitation in 17 U.S.C. § 113(b), the district court cited the Congressional record for

further support. Notably, the Congressional record preceding the adoption of the

Copyright Act sets forth the following examples of the limitation expressed by 17 U.S.C.

§ 113(b):

       Under distinctions indicated in existing court decisions, that the copyright in a
       work portraying a useful article as such would not protect against manufacture of
       that article, copyright protection would not extend to the following cases:


       -A copyrighted drawing of a chair, used to manufacture chairs of that design;


       -A copyrighted scale model of an automobile, used to manufacture automobiles
       of that design;


       -A copyrighted technical drawing showing the construction of a machine
       used to manufacture the machine;


       -A copyrighted picture of a dress, used to manufacture the dress.


See House Comm. on the Judiciary, 87th Cong., Report of the Register of Copyrights

on the General Revision of the U.S. Copyright Law (1961) (emphasis added). Based on

the statutory language and Congressional record, the district court held “the

manufacture of a machine from a copyrighted technical drawing is clearly not copyright

infringement.” 2006 WL 2077590 at * 3.

       A similar result was reached in Nat’l Med. Care, Inc. v. Espiritu, 284 F. Supp. 2d

424 (S.D. W.Va. 2003) where the district court found that copyrights in technical

drawings depicting medicine cabinets did not protect against the production of the



                                             9
medicine cabinets. Id. at 435-36. In Espiritu, the defendant stipulated that he had

made unauthorized copies of the plaintiffs' technical drawings. The plaintiff sought an

order requiring the defendant to remove cabinets which had been built from the copied

technical drawings. The district court found that, under 17 U.S.C. § 102(b), the ideas

illustrated in the technical drawings were not protected. The district court held that

copyright protection does not extend to structures built from technical drawings

“regardless of whether those structures have been built with reference to infringing

copies....” Id. at 435-36. See also Niemi v. NHK Spring Co., Ltd., 2007 WL 2460348

(N.D. Ohio Aug. 27, 2017) (following Niemi v. American Axle and holding that use of

copyrighted technical drawings used to make a machine was not an act of copyright

infringement).

       Here, as in Niemi and Espiritu, RJ Control and Rogers cannot expand the scope

of copyright protection to include the act of manufacturing an article using a copy or

derivative copy of the copyrighted drawings and code.

       RJ Control and Rogers cite Robert R. Jones Assoc. Inc. v. Nino Homes, 858

F.2d 274 (6th Cir. 1988) and Herman Frankel Org. v. Tegman, 367 F. Supp. 1051 (E.D.

Mich. 1973). Both cases involve architectural drawings. However, architectural works

are protected by a separate section of the Copyright Act. A 1990 amendment to the

Copyright Act defines architectural works as “design of a building as embodied in any

tangible medium of expression, including a building, architectural plans, or drawings.” 17

U.S.C. § 101.3 Therefore, this case is not on point. Although the Sixth Circuit found in

Nino Homes, that “one may construct a house which is identical to a house depicted in


                                            10
copyrighted architectural plans, but one may not directly copy those plans and then use

the infringing copy to construct the house,” id. at 280, this holding is limited to

architectural works. See Winfield Collection, Ltd. v. Gemmy Indus., Corp., 147 F. App’x

547, 551 (6th Cir. Aug. 25, 2005) (distinguishing the architectural plans and construction

on the house in Nino Homes from design plans for a “crashing witch” ornament because

the architectural plans involved “useful” objects “or functional creations whose

protection sounds more appropriately in patent than in copyright”).

       Therefore, the use of the Design 3 drawing to manufacture a control system is

not an act of copyright infringement. As such, defendants are entitled to summary

judgment on Count I.

                                       B. Lanham Act


       In Count II, RJ Control and Rogers assert that defendants violated the Lanham

Act, 15 U.S.C. § 1125(a). The Lanham Act provides:

       (1) Any person who, on or in connection with any goods or services, or any
       container for goods, uses in commerce any word, term, name, symbol, or device,
       or any combination thereof, or any false designation of origin, false or misleading
       description of fact, or false or misleading representation of fact, which—


       (A) is likely to cause confusion, or to cause mistake, or to deceive as to the
       affiliation, connection, or association of such person with another person, or as to
       the origin, sponsorship, or approval of his or her goods, services, or commercial
       activities by another person, or


       (B) in commercial advertising or promotion, misrepresents the nature,
       characteristics, qualities, or geographic origin of his or her or another person's
       goods, services, or commercial activities,


       shall be liable in a civil action by any person who believes that he or she is or is

                                              11
       likely to be damaged by such act.


Id. The Lanham Act prohibits “false or misleading representation[s] of fact” in

commercial advertising, and applies to qualified unregistered trademarks. See Two

Pesos, Inc. v. Taco Cabana, Inc., 505 U.S. 763, 768-69, (1992).

       To establish a claim under the act, RJ Control and Rogers first must establish the

existence of a valid and legally protectable trademark qualifying under § 2 of the

Lanham Act. In their response brief, RJ Control and Rogers contend that defendants

infringed their “trademark” by “falsely representing the origin of the injection mold

machines, which is likely to cause confusion regarding whether Plaintiffs authorized,

approved or sponsored Defendants’ use of Plaintiff’s Copyright information.” This

allegation is not understood. RJ Control and Rogers have not identified what the

trademark is that has been infringed much less what confusion has occurred. Multiject

makes the injection mold machines. The control system is a component part. The

injection mold machines bear Multiject’s name. RSW made the control systems for

Multiject which was then incorporated into the injection mold machine. There are simply

no facts which would establish a Lanham Act violation. Summary judgment is

appropriate.

                                   C. State Law Claims

       Although defendants put forth several arguments in favor of summary judgment

on the state law claims, the Court declines to address them in light of finding summary

judgment appropriate on the federal claims. The general rule is that a district court

should dismiss supplemental state law claims if the federal claims have been dismissed

                                             12
before trial. Gaff v. Fed. Deposit Ins. Corp., 814 F.2d 311, 319 (6th Cir. 1987); see also

Carnegie-Mellon Univ. v. Cohill, 484 U.S. 343, 350, n.7 (1988) (recognizing that, in such

cases, the balance of interest will usually point toward declining to exercise jurisdiction).

When deciding to retain jurisdiction over a state law claim, a district court must consider

“the circumstances of the particular case, the nature of the state law claims, the

character of the governing state law, and the relationship between the state and federal

claims.” City of Chicago v. Inte’l College of Surgeons, 522 U.S. 156, 173 (1997).

       Here, as explained above, the federal claims have no vitality. Indeed, they

simply do not apply to the facts of the case. Rather, the state law claims form the basis

for the parties’ dispute. Under these circumstances, the Court declines to exercise

supplemental jurisdiction over the state law claims.

                                       V. Conclusion

       For the reasons stated above, defendants’ motions for summary judgment are

GRANTED IN PART. Counts I and II are DISMISSED WITH PREJUDICE. Counts III -

VIII are DISMISSED WITHOUT PREJUDICE. In light of this ruling, RJ Control and

Rogers’ motion to compel is DENIED AS MOOT. This case is DISMISSED.

       SO ORDERED.


                                           S/Avern Cohn
                                           AVERN COHN
                                           UNITED STATES DISTRICT JUDGE
Dated: 11/8/2018
       Detroit, Michigan




                                             13
